      Case 1:19-cv-04737-DLC Document 88 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv4737 (DLC)
VALTUS CAPITAL GROUP, LLC,             :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ :
HOLDINGS LIMITED PARTNERSHIP, PARQ     :
VANCOUVER LIMITED PARTNERSHIP, PARQ    :
VANCOUVER ULC, and 1010094 B.C. LTD., :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This case was filed on May 22, 2019.       A Scheduling Order

dated August 27, 2019 ordered the parties were to complete fact

discovery by February 7, 2020 and expert discovery by May 1,

2020. It was further ordered that any motion for Summary

Judgment or Joint Pretrial Order was to be filed by May 29.           An

Order of February 12 permitted the parties to extend the period

of fact discovery into the period of expert discovery on

consent.

     On April 9, 2020 plaintiff filed a letter noting a number

of disputes that had arisen during discovery.        On April 13,

2020, the parties participated in a telephonic conference

pursuant to Local Rule 37.2 during which they agreed to terms

that would resolve those discovery disputes.        On April 24,

plaintiff submitted a letter indicating that there were
         Case 1:19-cv-04737-DLC Document 88 Filed 04/24/20 Page 2 of 2



discovery disputes regarding material discussed at the April 13

telephonic conference, in addition to disputes on several other

of plaintiff’s discovery requests.         Accordingly, it is hereby

     ORDERED that the parties shall promptly meet and confer

regarding the outstanding discovery disputes.

     IT IS FURTHER ORDERED that the parties shall, by April 27

at 12:00 p.m., submit a letter no longer than two pages

describing the discovery disputes that remain after they have

met and conferred.

     IT IS FURTHER ORDERED that a telephonic conference is

scheduled for April 27 at 2:00 p.m.         The parties shall use the

following dial-in instructions for the telephone conference:

                  Dial-in:          888-363-4749
                  Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that the parties are advised to

correspond with the Court by filing a letter on ECF.

     SO ORDERED:

Dated:       New York, New York
             April 24, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge



                                      2
